Citation Nr: 1227850	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  06-37 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating prior to April 8, 2008 for bilateral hearing loss. 

2. Entitlement to an initial rating greater than 10 percent beginning April 8, 2008 for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from May 1960 to September 1964, from November 1965 to September 1968 and from April 1990 to December 1992. 

These matters come to the Board of Veterans' Appeals (Board) from a September 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2011 a Board hearing was held at the RO before a Veterans Law Judge; the transcript is of record. 

In May 2011 the Board remanded the claim for further development which has not been completed.  

In May 2012 a letter was sent to the Veteran informing him that the Veterans Law Judge who held the February 2011 hearing was no longer employed by the Board. The Veteran was offered another hearing before another Veterans Law Judge.  No response was received and the Veteran is presumed not to want a new hearing.  The claim will be considered on the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In an August 2011 letter the Veteran has reported having a private hearing examination in March 2011 which had been scheduled by the VA, and which the VA used to provide him with hearing aids.  He provided an authorization and consent to release the information.  However, the March 2011 hearing examination is not of record, and it does not appear any attempt has been made to obtain the records, therefore remand is necessary. 

The Veteran also reported seeing a VA audiologist, Dr. Courtney Bell, in connection with his hearing loss and for assistance in his hearing aid use.  However, there are no VA audiological or treatment records from this time.  The VA has a duty to obtain records that are in its possession, such as VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records, to include records from all associated clinics and facilities. 

2.  Obtain and associate with the claims file the March 2011 hearing examination results. 

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development as indicated. Then readjudicate the issues on appeal.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


